Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 25 June 2021, 29 June 2021, and 23 December 2021 have been entered. Applicant’s submissions of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 21 July 2021 and 10 August 2021, are acknowledged. Applicant’s submission of the replacement drawings filed 10 August 2021 is acknowledged.

Election/Restriction
Applicant’s election of the species: A-b) wherein the pharmaceutical composition comprising glucosamine or glucosamine hydrochloride; and B-a) wherein the pharmaceutical composition comprising CTGF, in the reply filed on 23 December 2021 is acknowledged.
Claims 1-38 are cancelled. Claims 39-67 are pending and under examination to the extent they read on the elected species. Claims 39, 40, 44-49, 51-59, 64, 65 and 67 read on the elected species, and claims 41-43, 50, 60-63 and 66 are withdrawn as being drawn to nonelected species.

Information Disclosure Statement


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. Numerous drawings appear faded or blurry in black and white. For example, in FIG. 1(c)(d)(e), FIG. 2A-B, FIG. 4A-F, FIG. 5A-F, I and J, FIG. 8A-C, FIG. 10A-D, and FIG. 11A-C, the text and/or symbols are unreadable or of insufficient clarity. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 (The drawings submitted are not acceptable because:
--The drawings must be reasonably free from erasures and must be free from alterations, overwriting, interlineations, folds, and copy marks.  See Figure(s) 2,3a-d,4a-c,5,6.
--More than one figure is present and each figure is not labeled "Fig." with a consecutive Arabic numeral (1, 2, etc.) or an Arabic numeral and capital letter in the English alphabet (A, B, etc.)(see 37 CFR 1.84(u)(1)).  See Figure(s) 3. A brief description of the several views of the drawings (see 37 CFR 1.74) should be added or amended to correspond to the corrected numbering of the figures. See also 37 CFR 1.77(b)(9).)

Specification
The disclosure is objected to because of the following informalities:
U.S. Application No: 15/737,096 is now patented. The first paragraph [0001] of the specification should be updated accordingly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 40, 44-49, 51-59, 64, 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Grotendorst (U.S. Patent No. 5,837,258, Date of Patent: Nov. 17, 1998), in view of Marcum et al. (U.S. Patent No. 7,803,787 B2, Date of Patent: Sep. 28, 2010).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Grotendorst teaches a method for inducing cartilage formation comprising administering to a patient a composition comprising the growth factor CTGF, alone or in combination with TGF-1 (see claims; col. 5, lines 37-43; col. 7, lines 18-23 and lines 39-41; and col. 14, lines 11-19). Grotendorst teaches that TGF-1 increase chondrogenesis in embryonic rat mesenchymal cells; and Grotendorst further teaches that while TGF-1 induced chondrogenesis in primary culture of cells isolated from embryonic muscle tissue, addition of CTGF induced marked chondrocyte growth (col. , with a pharmaceutically acceptable carrier substance, e.g., inert gels or liquids (col. 14, lines 45-49). Grotendorst teaches that the composition may be locally administered in a depot or sustained release formulation, or added to a graft composed of cartilage to help stimulate growth (col. 14, lines 64-67; col. 13, lines 59-64). Grotendorst teaches that the composition may be formulated in aqueous solutions, preferably in physiological compatible buffers, such as Flanks' solution, Ringer's solution, or physiological saline buffer (col. 15, lines 21-24). These buffers has a pH about 7. Grotendorst teaches that the pharmaceutical composition may comprise suitable carriers or excipients, including various sugars (col. 17, lines 25-30). Grotendorst teaches that the aqueous injection suspensions may contain substances which increase the viscosity of the suspension, such as sodium carboxymethyl cellulose, sorbitol, or dextran (col. 16, lines 24-36). Grotendorst teaches that alternatively, other delivery systems such as liposomes and emulsions may be employed, which contain certain organic solvents such as dimethylsulfoxide (col. 17, lines 9-14). Grotendorst teaches that a therapeutically effective dose can be determined by standard pharmaceutical procedures (col. 17, line 51 through col. 18, line 5). In the Examples, Grotendorst showed that treatment of undifferentiated stem cells with CTGF at 50 ng/ml had a significant effect on inducing the formation of chondrocytes and resulted in induction of cartilaginous nodules (col. 22, under section “CTGF Activity In Inducing Pluripotent 1 at 5 ng/ml and CTGF markedly stimulates chondrocyte growth and the production of connective tissue matrix (col. 24, under the section “Chondrogenic Assay”).
Grotendorst teaches as set forth above. Grotendorst, however, does not teach adding glucosamine hydrochloride and/or chondroitin sulfate into the cartilage repair composition. 
Marcum teaches a composition useful for treating arthritic disease or cartilage damage comprising a therapeutically effective amount of chondroitin sulfate, glucosamine hydrochloride, and hyaluronan (see abstract). Marcum teaches that in the joint, chondroitin sulfate acts to stimulate the production of proteoglycans, glycosaminoglycans, and collagen, inhibit degenerative enzymes excreted by the chondrocytes and synoviocytes, and aid in nutrient transportation within the synovial fluid; glucosamine increases the synoviocyte and chondrocyte production; and the exogenous hyaluronan acts to replace depleted endogenous hyaluronan and to lubricate and coat healthy as well as damaged articular tissue during the reparative process (col. 6, lines 6-27). Marcum teaches that a therapeutically effective amount of chondroitin sulfate and glucosamine is preferably from between about 0.5 grams to about 1.5 grams of per unit dose, respectively, and the therapeutically effective amount of hyaluronan is preferably from about 10 mg to about 50 mg per unit dose (col. 6, lines 28-36). Marcum teaches that the composition is preferably in sterile solution, suspension, or other pharmaceutically acceptable formulations, and the composition can be applied directly to the affected connective tissue, or preferably, is adapted for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Grotendorst to include chondroitin sulfate, glucosamine hydrochloride, and hyaluronan as taught by Marcum. One of ordinary skill in the art would have been motivated to do so, because Grotendorst teaches a composition comprising CTGF, TGF-1, or a combination of CTGF and TGF-1, which is useful for inducing cartilage formation and treating arthritis in a patient, and Marcum further teaches a composition useful for treating arthritic disease or cartilage damage at a site in need of treatment which comprises a therapeutically effective amount of chondroitin sulfate, glucosamine hydrochloride, and hyaluronan and may incorporate therein one or more therapeutic agents, such as growth factors. Therefore, the combined teachings provide a reasonable expectation of success in making a pharmaceutical composition effective for treating cartilage damage or arthritic disease in a patient. 
Regarding the concentrations of CTGF and TGF-1 recited in claim 67, i.e., CTGF at about 100 ng/ml and TGF-1 at about 10 ng/ml, and the quantities of chondroitin sulfate and/or glucosamine hydrochloride in term of “% by weight” as recited in claims 45-48, Grotendorst teaches exemplified concentrations of CTGF (e.g., 50 ng/ml) and TGF-1 (e.g., 5 ng/ml), and Marcum teaches the quantities of chondroitin sulfate and glucosamine hydrochloride in term of, e.g., “about 0.5 grams to about 1.5 grams of per unit dose”. Given that the level of skill in this art is very high, and that 1 and the quantities of chondroitin sulfate and glucosamine hydrochloride in the composition to the claimed ranges would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Regarding the quantity of CMC as recited in claim 53, e.g., “no more than about 0.5% by weight”, given that the level of skill in this art is very high, and that optimizing parameters such as the quantity of an excipient in a pharmaceutical composition is routine, modifying the quantity of CMC in the composition to the claimed ranges would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39, 40, 44-49, 51-59, 64, 65 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,141,426.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘426 patent are drawn to a pharmaceutical composition comprising: i) chondroitin or chondroitin sulfate present at about 0.1% to about 2.0% by weight of the composition; ii) glucosamine or glucosamine hydrochloride present at about 1% to about 25% by weight of the composition; iii) dextrose; and iv) connective tissue growth factor (CTGF) at a concentration of about 50 ng/mL to about 1 (TGF-1) at a concentration of about 1 ng/mL to about 100 ng/mL of the composition as the sole growth factor in the composition; or CTGF at a concentration of about 50 ng/mL to about 500 ng/mL of the composition and TGF-1 at a concentration of about 1 ng/mL to about 100 ng/mL of the composition as the only growth factors in the composition; wherein the composition is suitable for intervertebral disc (IVD) injection; and wherein the composition promotes regeneration of a degenerative IVD nucleus pulposus (NP) and/or increases viability of NP cells within the degenerative IVD. The pharmaceutical composition claimed in the ‘426 patent differs from the claims of the instant application in that the instant claims are broader in scope and encompass the pharmaceutical composition claimed in the ‘426 patent. Therefore, the claims of the ‘426 patent anticipate the instant claims.

Claims 39, 40, 44-49, 51-59, 64, 65 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-19, 21-29 and 31-39 of U.S. Patent No. 11,141,427.
Although the claims at issue are not identical, they are not patentably distinct from each other.The claims of the ‘427 patent are drawn to a method of treating or preventing the progression of spinal disc degeneration in a subject having degenerative disc disease or a spinal disc injury, the method comprising administering to the subject a composition comprising: (i) connective tissue growth factor (CTGF) and/or transforming growth factor beta-1 (TGF-1); and (ii) glucosamine and/or glucosamine hydrochloride. Depending claims recite wherein the composition further comprises 

Claims 39, 40, 44-49, 51-59, 64, 65 and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 39-47 and 49-68 co-pending Application No. 17/358,736 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘736 application are drawn to a method of treating or preventing the progression of spinal disc degeneration in a subject having degenerative disc disease or a spinal disc injury, the method comprising injecting into the degenerative or injured disc of the subject a composition comprising: (i) connective tissue growth factor (CTGF) and/or transforming growth factor 1 (TGF1); and (ii) chondroitin, chondroitin sulfate, glucosamine, and/or glucosamine hydrochloride. Depending claims further define the concentrations for each of the components. The composition used in the method claimed in the ‘736 application has the same components and quantities as the instant claims. Therefore, the claims of the ‘736 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 25, 2022